Opinion issued February 3, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00660–CV




ERROL LYNN JOHNSON, Appellant

V.

EQUFUNDING, RANDELL STALLWORTH, KRISTIN STALLWORTH,
P.B.G. ASSET MANAGEMENT, DOUG CHIN, AND ALL OTHER DEED
AND/OR TITLE HOLDERS, Appellees




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 200255276




MEMORANDUM OPINIONAppellant Errol Lynn Johnson has neither established indigence, nor paid or
made arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault).  After being
notified that this appeal was subject to dismissal, appellant Errol Lynn Johnson did
not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Alcala.